Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 1 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 2 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 3 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 4 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 5 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 6 of 11
Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 7 of 11
       Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 8 of 11



August 21, 2020

Honorable Edgardo Ramos
US District Court Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

August 20, 2020

Dear Judge Ramos:

I am William H King, Employee of USPS since 2011. I've known Mr. Tyrell J Whitaker as
both friend and co-worker for fourteen years.

As a co-worker, Mr. Whitaker was the team player everyone looked forward to working
with. Although quite comical his morals of being punctual, reliable and hard-working
helped secure his position in the workplace.

Showing his determination to get ahead. I often provided transportation to and from Wal-
Mart Supercenter and USPS main hub in Raleigh, NC whenever I could. I witnessed Mr.
Whitaker climbed the ladder from On-Call, Part-time to Full-time employee in a matter of
months.

As a friend, I saw Mr. Whitaker overcame many obstacles. Such as being hungry, penny
less, and separated from other family members. Because his Mother's single paycheck
couldn't provide enough income to meet their needs. All of this taking place while trying
to attend Middle and High School.

His first job was with Food Lion Supermarket 25 miles a cross town. He took three buses
plus walked the hill. In order to keep a room at the Super 8 Motel.

Although his Step Father was once a prominent figure in his early years. Alcoholism was
the demise for the family Mr. Whitaker once knew.

Making matters worse. His Eldest Brother, Jahmal. Who had been shot some years before
in Newburgh, NY. Had taken a turn for the worst and needed to immediately relocate to NC.
With their Mother, Scherrie L Pierce, who had been awarded Guardianhip by Orange
County NY and Court of Wake County NC.

With additional responsibilities. Mr. Whitaker was asked by his Mom to move in with them.
To become second Guardian in case something happened to her.
       Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 9 of 11



My heart goes out to everyone involved. The loss of a loved one is overwhelming and
certainly not to be forgotten. I'm not certain exactly when he lost his way. Especially
making the strides he made in NC. Mr. Whitaker did better than most adults I know. I thank
you for your time and Praying for leniency.

Respectfully yours,

William H. King
       Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 10 of 11



Honorable Edgardo Ramos
US District Court Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

August 20, 2020

Dear Judge Ramos:

Tyrell J Whitaker is the youngest of four children. From early on, he showed initiative, loving life.
He was energetic, fun and close to his Maternal Grandpa, Robert C. Bowman. Who stepped up
as Babysitter in the absence of their Father.

Due to habitual drug use. His Biological Father, Christopher J Whitaker was asked to leave the
home two months after he was born. In his departure, financial, mental or physical support
wasn't provided. Therefore leaving all responsibilities upon me, his Mom, Scherrie L King.

Although Tyrell developed without physical issues. His mental state led me to request Attention
Deficit Hypersensitivity Disorder evaluation and testing. ADHD, a chronic condition includes
attention difficulty, hyperactivity and impulsiveness. It may also contribute to low self-esteem,
troubled relationships and difficulty at school or work.

To help him cope. IEP assessments were performed throughout Elementary, Middle and High
School. He once participated in a class anger management project, known as "Bagging your
Anger" in Fourth Grade. To which he failed miserably.

As the Parent of a fourth grader who couldn't pass the project. My then Husband, Billy A Pierce
encouraged various activities to help Tyrell get through everyday life. In FL, he served as an
Alter Boy, Jr Praise Team Leader, Library Book Club and The Cub Scouts. All of which he
seemingly enjoyed and did well.

That is of course until his Eldest Brother Jahmal got shot. Took a turn for the worse mentally
and physically. Causing the family emergency relocation to Newburgh, NY in 2003. The return
to Newburgh proved difficult. Once again we were homeless, struggling financially. When his
friends and some family saw some of his momentum from FL. They teased him profusely.

Worried about the direction my Boy's were taking after returning to Newburgh. I made the
decision to relocate to NC the Summer of 2006. Right after Wal-Mart granted my transfer
request.
       Case 1:12-cr-00626-ER Document 440-8 Filed 10/06/20 Page 11 of 11



Not getting out fast enough. Some of Tyrell's behavioral issues such as arguing, with me,
fighting with his Siblings, and Step Father. Made me realize. Relocating numerous was a toll on
him. I'd often wonder what life would have been like if we hadn't left FL.

He flourished after returning in order to train as Guardian over his Eldest Brother who was
deemed Bipolar Schizophrenia. He worked on call, part time until finally landing full time hours
with USPS. His name on the documents of his first apartment was inspirational. In the event of
something happening to me. Tyrell is the one I'd leave to handle my affairs.

By this time, his Stepfather succumbed to Alcohol and Drug Abuse. Leaving Tyrell the
responsibility to assist financially and mentally with his Eldest Brother. He also helped care for
his Nephew Gregory Jr when in town. Along with his Sister Crystal until she moved.

Jeff is our Second Cousin on my Mother's side. His Grandmother Niecey, and Uncle Norman
hosted many family gatherings throughout the years. News of his passing deeply saddened
many. Especially his Wife and Children. No longer will we hear the sound of his voice or see
that contagious smile. Although nothing could physically bring him back. I Pray that God will
continue to be of comfort. The decisions made that fatal night. Will always be embedded in our
memories.

Newburgh, NY is home to many. In the case of Tyrell D Whitaker. North Carolina is the better
location in which he lived in Society without inhumane behavior.

Mr Whitaker has been incarcerated since Sept 2012. Stripped of his dignity. Separated from
society, loss of residence including his Government Job. In regards to Sentencing. I Pray for
leniency and return his return to NC and provide Restitution to the Family.

Respectfully yours

Scherrie L King
